Citation Nr: 9935036	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
a scar, fourth digit, left hand.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for numbness of the fourth and fifth digits, 
left hand.

4.  Entitlement to an effective date prior to March 2, 1997, 
for a compensable evaluation for left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A rating decision issued in June 1998 granted 
service connection for numbness of the left fourth finger, as 
secondary to a service-connected scar, and that disability 
was evaluated as 10 percent disabling, effective March 2, 
1997.  The June 1998 rating decision also assigned a 
noncompensable evaluation for a service-connected scar, left 
fourth digit.  By a rating decision issued in January 1999, 
service connection for PTSD was granted, and that disability 
was evaluated as 30 percent disabling.  The veteran timely 
disagreed with the evaluations assigned.  By a March 1999 
rating decision, the service-connected disability described 
as numbness of the left fourth digit was expanded to include 
numbness of the left fifth digit, with the 10 percent 
evaluation and effective date unchanged.  The veteran 
disagreed with the effective date for the grant of service 
connection for that disability.  The veteran submitted timely 
substantive appeals. 



FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability is 
manifested by flashbacks, dreams, anger, frustration, 
episodic anxiety, and by GAF (Global Assessment of 
Functioning) scores varying from 50 to 75; the veteran 
remains in a long-term marriage and continues to work full-
time.

2.  A scar on the fourth digit, left hand, is not tender or 
painful, and does not limit motion of the finger or hand.

3.  The veteran has numbness and tingling, with loss of 
strength, in the fourth and fifth digits, left hand, as well 
as tenderness and pain of the fourth finger during cold 
weather.

4.  A request to reopen a claim for service connection for 
residuals of an injury to the left hand was first submitted 
on October 30, 1995, and that claim was continuously in 
process until a rating decision in June 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9411 
(1999).  

2.  The criteria for a compensable evaluation for a scar, 
fourth digit, left hand, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7806 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for numbness of the fourth and fifth digits, left 
hand, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8516 (1999).

4.  The criteria for a compensable evaluation for numbness of 
the fourth and fifth digits, left hand, are met from October 
30, 1995, and an effective date of October 30, 1995, for a 
compensable evaluation for left hand disability is warranted.  
38 U.S.C.A. §§ 5107(b), 5110(a) (West 1991); 38 C.F.R. §§ 
3.102, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD and his 
service-connected hand disabilities are more severely 
disabling than the current evaluations reflect.  The veteran 
also contends that he is entitled to an earlier effective 
date for a compensable evaluation for disability of the left 
hand.  

The Board finds that the veteran's contentions as to the 
propriety of the initial evaluations of his service-connected 
PTSD and numbness of the fourth and fifth digits, left hand, 
present well-grounded claims.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran's claim for an increased 
(compensable) evaluation for a scar, fourth digit, left hand, 
is also well-grounded.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The claim for an earlier effective 
date for the awards of a compensable evaluation for left hand 
disability also meets the requirements for review on the 
merits.  

The Board is satisfied that all relevant facts have been 
properly developed as to each claim before the Board for 
appellate review at this time, and that the duty to assist 
the veteran in developing those claims, as mandated by 38 
U.S.C.A. § 5107(b), has been met. 

I.  Claims for Increased Initial Evaluations

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities (Ratings Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

Where an appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in Ratings Schedule.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

A.  Claim for Increased Initial Evaluation, PTSD 

By a claim submitted in June 1997, the veteran sought service 
connection for PTSD.  By a rating decision issued in January 
1999, service connection for PTSD was granted, and that 
disability was evaluated as 30 percent disabling, effective 
June 4. 1997.  VA outpatient records dated in May 1997 
reflect that the veteran sought treatment for sleep 
disturbances, nightmares, difficulty controlling anger, and 
abuse of alcohol.  He was sad and anxious, with moderate 
anxiety, and feelings of extreme guilt.  He reported that he 
was employed at the post office, where he had worked for more 
than 20 years, and his position now was as a rural mail 
carrier.  He also farmed.  The veteran reported that he had 
not been drinking for the past two weeks, but felt he could 
relapse at any time.  He reported that when he was drinking 
heavily, he drank 5-6 beers at night, and drank a 12-pack of 
beer or a bottle of vodka during the day when working around 
the farm.  He reported that he did not take a gun with him to 
work, but kept a loaded gun with him at all other times, 
including in bed at night.  A GAF of 50 was assigned.  The 
assigned diagnoses were PTSD and alcohol abuse.

On VA examination conducted in July 1997, the veteran 
reported that he had been married to his current spouse, who 
was his second wife, since 1973.  He reported a good 
relationship with his wife and his two daughters.  He 
reported sleep problems, difficulty establishing trust, and 
some avoidance of social situations.  He reported no 
difficulty at work except irritability.  He continued 
employment as a rural letter carrier, and reported preferring 
rural mail delivery to working in the post office or 
delivering mail in town.  He reported medical problems of 
heartburn, gastritis, earaches, and headaches.  He reported 
hypervigilance, exaggerated startle reaction, and 
occasionally hearing voices.  The examiner assigned a 
diagnosis of PTSD and a GAF of 75.  

In September 1998, VA outpatient treatment notes reflect that 
the veteran reported increased anxiety, and stated that the 
prescribed medication, Tegretol, was not working.  He felt 
angry and frustrated.  It was noted that there was difficulty 
obtaining an appointment because of the veteran's work 
schedule.  On examination in late September 1998, the 
provider notes that the veteran appeared to be clinically 
similar to veterans who try very hard to deny the impact of 
PTSD, and the veteran was "working hard" to restrict affect 
related to traumatic memories.

At a hearing conducted in November 1998, the veteran 
testified that he would wake up at night remembering "what 
went on overseas."  He reported that he couldn't keep 
friends or get along with supervisors because of his anger.  

The Board notes that the veteran submitted his claim for 
service connection for PTSD in June 1997.  Under the current 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (in 
effect since November 1996), a 30 percent evaluation is 
assigned where there is disability productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In particular, the Board notes that the evidence reflects GAF 
scores varying from 50 to 75.  The Board notes that the lower 
score was based on an evaluation which reflected a diagnosis 
of alcohol abuse as well as the diagnosis of PTSD, and which 
detailed an apparently brief period of reduced alcohol intake 
following a lengthy period of significant alcohol intake.  
The GAF score of 75 was assigned after a slightly longer 
period of abstinence from heavy drinking, and was based on 
diagnosis of PTSD alone.  

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 71 to 80 indicates that, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, and no more than slight 
impairment in social, occupational, or school functioning is 
expected.  Id.  The Board notes that the veteran's GAF on VA 
examination is consistent with a 10 percent evaluation.  
However, a 30 percent evaluation has been assigned, in view 
of the lower GAF score earlier in the initial evaluation 
period, and outpatient treatment notes and testimony, 
described above, which disclose medical evidence of some 
increase in symptomatology after the examination which 
resulted in the GAF score of 75.  

Current findings establish that the veteran and his wife have 
been married for more than 20 years.  The evidence also 
reflects that the veteran has worked full-time for the postal 
service for more than 20 years, and currently continues that 
employment, as well as self-employment as a farmer.  The 
evidence demonstrates that the veteran is able to answer 
questions, carry on a conversation, is oriented to reality, 
and is able to make practical decisions.  No difficulties 
with memory or concentration have been medically diagnosed.  
He is shown to be capable of self-care activities.  

While the evidence reflects some social isolation, conflicts 
with authority, and some obsessional behavior (keeping a 
loaded gun with him), nevertheless, given his work as a rural 
letter carrier, which is a work setting that minimizes 
interaction with authority figures and other employees, the 
veteran remains capable of working full-time.  Thus, it would 
contrary to the evidence to find that the veteran's PTSD is 
so severe as to pose more than occasional occupational or 
social impairment, in light of the clear evidence that the 
veteran works more than 40 hours per week and maintains at 
least adequate relationships with family members and at his 
place of employment.

The Board notes that some increased symptomatology was 
reflected in VA outpatient treatment notes dated in September 
1998, but the veteran's testimony after that time, at a 
hearing in November 1998, reflected some decrease in symptoms 
as compared to those described in September 1998, and 
reflected that the veteran continued to work.  In light of 
the veteran's continued long-term employment, as well as the 
most recent GAF score of 75, the Board finds that the 
veteran's symptomatology as a whole is consistent with an 
evaluation of 30 percent for PTSD, but does not present a 
picture consistent with the criteria for a 50 percent 
disability.  In particular, there is no evidence of 
interference with ability to communicate, follow complex 
instructions, or disturbances of motivation or mood so severe 
as to impact on work more than occasionally.  

To the extent that the veteran's symptoms varied during the 
initial evaluation period, the Board notes that the GAF of 75 
assigned on VA examination in July 1997 reflects some 
improvement in the veteran's symptoms, so as to warrant a 
finding that the veteran's symptoms were consistent only with 
a 10 percent evaluation for some period of time.  As the 
outpatient records thereafter reflect some increased 
symptomatology, however, the Board finds that it is 
appropriate to assign a 30 percent evaluation, but no more, 
for the entire initial evaluation period.  Cf., Fenderson, 
supra.

The Board further notes that there is no evidence of an 
unusual or exceptional disability picture.  The frequency of 
the veteran's treatment for PTSD, including routine meetings 
with a psychiatrist who prescribes medication, and some 
evening group therapy meetings, is not so frequent as to 
interfere with earning capacity.  The veteran takes oral 
medication for PTSD but has not been hospitalized for 
treatment of PTSD.  The Board finds that, while the veteran 
has symptoms of PTSD, these symptoms are not so unusual or 
exceptional as to render impractical the application of the 
regular schedular criteria.  The Board finds no evidence 
requiring application of 38 C.F.R. § 3.321(b).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 157 (1996).

B.  Claim for Increased Initial Evaluation for Numbness, Left 
Hand

By a claim submitted on October 30, 1995, the veteran sought 
service connection for residuals of an injury to the left 
hand.  On VA examination conducted in December 1995, a scar 
of the left fourth digit, with decreased sensation, was 
diagnosed.  By a rating decision issued in April 1996, 
service connection for a scar of the left fourth digits was 
granted, and the veteran was notified of that decision by a 
letter dated on April 18, 1996.

A VA consultation request reflects that the veteran was seen 
in early March 1997, complaining of numbness in the left 
fourth digit distal to the distal interphalangeal joint.  The 
report of VA nerve conduction examination performed in early 
April 1997 disclosed that nerve induction was absent from the 
fourth digit of the left hand.  The study was otherwise 
unremarkable.  By a letter submitted on June 4, 1997, the 
veteran called the RO's attention to these VA outpatient 
treatment records.  

On VA examination conducted in July 1997, sensation to sharp 
touch was noted to be markedly diminished in the terminal 
phalanx of the fourth finger, left hand.  The veteran was 
able to touch the thumb to each fingertip, and was able to 
spread his fingers apart and touch them together bilaterally.  
There was full range of motion of the wrist.

On VA examination conducted in October 1998, the veteran 
reported numbness of the fourth and fifth digits of the left 
hand, and well as weakness and tingling in those fingers.  
There was loss of sensation to light touch and pinprick on 
the palmar surface of the fourth digit distal to the proximal 
interphalangeal joint.  The same loss of sensation was 
observed on the palmar surface of the fifth digit distal to 
the distal interphalangeal joint.  A positive Tinel's sign, 
described as indicative of paresthesia, was present on the 
dorsum of the fourth digit.  Flexion strength of the other 
digits was 5+/5+.  Flexion strength of the fourth and fifth 
digits was 4+/5+.

By a rating decision issued in June 1998, service connection 
for numbness of the left fourth finger, as secondary to a 
service-connected scar, was granted.  Since the appeal of 
this evaluation arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson, supra. 

The veteran's left hand disability, as manifested by 
numbness, weakness, and other symptomatology of the fourth 
and fifth digits, left hand, is currently evaluated under 
38 C.F.R. § 4.124, Diagnostic Code 8516, which provides 
criteria for evaluation of paralysis of the ulnar nerve.  A 
rating of 60 percent disability is warranted for complete 
paralysis of the ulnar nerve exhibited by the "griffin 
claw" deformity of the major hand (or a 50 percent 
evaluation for the minor hand) due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist. 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  A 40 percent evaluation is warranted 
for severe ulnar nerve paralysis, major hand (30 percent for 
the minor hand), a 30 percent evaluation for moderate 
disability of either hand, and a 10 percent evaluation for 
mild disability of either hand.

In this case, the evidence establishes that the ulnar nerve 
is not completely paralyzed, as  the veteran is able to touch 
his thumb to each of his fingers and there is no "griffin 
claw" deformity.  Moreover, the veteran has full range of 
motion of the wrist, and is able to spread all fingers apart 
or tough them back together.  The only symptoms of ulnar 
nerve impairment are in the fourth and fifth digits, beyond 
the proximal interphalangeal joint.  The affected portion of 
each of those fingers is slightly weaker than the other 
fingers, and may become numb, painful, or tender at times, 
and is sensitive to cold.  

The Board notes that the term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  The Board notes that 
examinations have revealed that the veteran has no limitation 
of motion of his wrist, of the left hand, or of any finger, 
although there is slight loss of strength in the distal 
portions of the fourth and fifth fingers.  

Because the veteran's disability is evaluated under 38 C.F.R. 
§ 4.124a, and the criteria for this diagnostic code are not 
predicated on range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, are not specifically applicable.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Nevertheless, the veteran's complaints of pain have been 
taken into account in assignment of the current 10 percent 
evaluation for his service-connected left hand (fourth and 
fifth digit) disability.  The Board finds that although the 
veteran's left hand, wrist, and fingers demonstrate no 
limitation of motion, and the effects of the left fourth 
digits injury are slight, an evaluation of 10 percent is 
appropriate, in part because the Board finds credible the 
subjective complaints of pain and tenderness or other 
discomfort in cold weather.  

However, the Board does not find that the disability meets 
the criteria for a moderate disability of the hand, so as to 
warrant a 20 percent evaluation, nor is the evidence in 
equipoise to warrant a more favorable determination.  See 
38 U.S.C.A. § 5107(b).  

II.  Claim for Increased (Compensable) Evaluation, Scar, Left 
Hand

On VA examination conducted in December 1995, the veteran 
complained of intermittent swelling and numbness of the left 
ring finger, with numbness worse in cold weather.  There was 
a 1-centimeter by 1-centimer scar of the left ring finger, 
with a slight depression.  The scar was well-healed and non-
tender.  There was mild edema of the left ring finger.  There 
was no limitation of motion, but there was decreased 
sensation to touch in the area of the scar.

By an April 1996 rating decision, service connection for a 
scar, distal aspect, fourth digit, was granted, and a 
noncompensable evaluation was assigned, effective October 30, 
1995.  The veteran did not disagree with that evaluation, nor 
did he submit any additional evidence relevant to that 
disability, and the rating decision became final in April 
1997.  

On VA examination conducted in July 1997, a veteran reported 
constant paresthesia in the terminal phalanx of the left ring 
finger.  The examiner reported that there was tenderness over 
the scar on the volar surface of the left fourth finger.  
Based on the findings of this examination, the RO increased 
the assigned disability evaluation to 10 percent.

On VA examination conducted in October 1998, the examiner 
again described a 
1-centimeter oblique scar of the distal fourth digit.  The 
scar was not erythematous.  It was nontender, and of normal 
texture.  There was no ulceration or breakdown of the skin.  
There was a minimal depression of the scar.

At his hearing in November 1998, the veteran testified that a 
scar of the left hand "gets tender, painful and it goes 
numb, especially when the weather changes."  (tr. 1).  The 
veteran further testified that "It gets cold" and that he 
had to put a glove on it to keep it warm.  The veteran then 
further testified that, as he was aging, "the tenderer the 
skin's gotten as to touch and feel."  The Board interprets 
the veteran's testimony as indicating, in essence, that the 
entire distal phalanx of the left fourth finger, not just the 
scar, becomes tender and painful at times.  As noted above, 
pain in the affected fingers has been considered as part of 
the disability evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8615.

The RO granted service connection for a scar, left ring 
finger, and assigned a noncompensable evaluation, in April 
1996.  The veteran did not disagree with that evaluation, or 
submit any additional evidence relevant to that evaluation 
within the one-year period for appeal, and that evaluation 
became final in April 1996.  Thus, the appeal period for the 
initial evaluation terminated before the veteran submitted 
any additional evidence or claim as to the scar disability, 
and a "staged" rating need not be considered.  Cf., 
Fenderson, supra.  

On VA examination in October 1998, the examiner reported that 
the scar was non-tender, and there was no evidence of pain.  
The evidence disclosed, instead, that the veteran had 
decreased sensation in the left fourth and fifth digits.  By 
a rating decision issued in March 1999, a non-compensable 
evaluation was again assigned for the disability due to a 
scar on the left fourth digit.  The veteran contends that the 
assignment of a noncompensable evaluation for this disability 
results in a rating reduction which must be conducted in 
accordance with 38 C.F.R. § 3.105(e) and provisions governing 
rating reductions.  

However, as the RO correctly advised the veteran in an April 
1999 supplemental statement of the case (SSOC), the changes 
in the veteran's assigned disability evaluation resulted in 
no change in the veteran's compensation.  The veteran had a 
40 percent combined evaluation during the period when the 
higher evaluation, a 10 percent evaluation, was assigned for 
left fourth digit scar disability, and that evaluation was 
combined with the 30 percent evaluation for PTSD and the 10 
percent evaluation for numbness of the left fourth and fifth 
digits.  However, the veteran's combined evaluation remained 
at 40 percent when the evaluation for scar was reduced to 
noncompensable, as the 30 percent  evaluation for PTSD and 
the 10 percent evaluation for numbness of the left fourth and 
fifth digits remained in effect.  

The regulation, at 38 C.F.R. § 3.105(e) (1999) specifically 
states that where a lower evaluation is warranted, and the 
assignment of a lower evaluation "would result in a 
reduction or discontinuance of compensation payments 
currently being made," a rating proposing reduction and 
allowing the beneficiary to submit additional evidence is 
required.  However, that provision is not applicable in this 
case, as the change in the evaluation of a scar in this case 
did not affect the veteran's compensation, which continued to 
be paid at a 40 percent rate.  

Thus, the correct issue before the Board on appeal is whether 
the veteran is entitled to a compensable evaluation for a 
scar on the left fourth digit.  The veteran's current 
disability due to a scar on the left fourth finger is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
compensable rating under Diagnostic Code 7804 contemplates a 
scar which is tender and painful.  In this case, the examiner 
who conducted the December 1995 VA examination, on which the 
initial rating decision was based, specifically noted that 
the scar was not tender and that the only symptom was 
decreased sensation in the area of the scar.  

The Board has considered whether a compensable evaluation is 
available under any other diagnostic code applicable to a 
scar.  Post-operative scars are compensable if there is 
repeated ulceration or if there is functional limitation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7805.  However, the 
medical evidence here establishes that there is no ulceration 
or limitation of motion of the left fourth finger.  There is 
no evidence of itching or disfigurement, so as to warrant a 
compensable evaluation under Diagnostic Codes 7800 or 7806.  

It is clear that there is no medical evidence after October 
8, 1998, which would support a compensable evaluation for 
that scar.  The Board does not disagree with the RO's March 
1999 determination that April 1, 1999, was the appropriate 
effective date for the noncompensable evaluation.  However, 
it is clear that the medical evidence after October 8, 1998, 
supports a noncompensable evaluation, and no more, since 
there is no evidence that the scar is tender, and the 
evidence which reflects that the veteran has decreased 
sensation and absent nerve conduction in the area of the scar 
is contrary to a finding that the scar is painful, in the 
absence of any subjective allegation or medical evidence that 
the scar is painful. 

The evidence is not in equipoise to warrant a compensable 
evaluation for a scar, left fourth digit, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  

III.  Claim for Earlier Effective Date for Compensable 
Evaluation, Left Hand

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  See 38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  Id.

On VA examination conducted in December 1995, a scar of the 
left fourth digit, and decreased sensation of the left fourth 
digit, were diagnosed.  By a rating decision issued in April 
1996, service connection for a scar of the left fourth digit 
was granted, and the veteran was notified of that decision by 
a letter dated on April 18, 1996.

By a rating decision issued in April 1996, service connection 
for a scar, left fourth digit, was granted, effective October 
30, 1995, and a noncompensable evaluation was assigned.  The 
veteran was advised of that decision by letter dated April 
18, 1996.  Although the veteran did not directly submit a 
notice of disagreement to the RO as to that rating decision, 
the medical evidence of record reflects that the veteran 
sought VA treatment for a left fourth finger disability prior 
to April 18, 1997.  On April 8, 1997, he underwent nerve 
conduction studies of the left hand at a VA medical facility.  

Under 38 C.F.R. § 3.157(b), once a formal claim for 
compensation has been allowed, VA outpatient or hospital 
examination "will be accepted" as an informal claim for 
benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b), 3.157(b)(1).  In June 1997, the veteran filed a 
formal request for an increased evaluation for the residuals 
of left hand disability, and later specified that the 
increased evaluation should include separate evaluation for a 
scar and a separate evaluation for numbness.  

Thus, because relevant VA treatment records were available 
prior to the date on which an April 1996 rating decision 
granting service connection for a scar of the fourth digit, 
left hand, would have become final, the veteran's October 30, 
1995 claim for service connection for residuals of a left 
third finger (left fourth digit, or ring finger) remained 
open and in the adjudication process.  Therefore, the grant 
of service connection for numbness of the left fourth finger, 
by a rating decision issued in June 1998, completed 
adjudication of the October 1995 claim.  Therefore, an 
effective date of October 30, 1995, was warranted for that 
grant and the assigned 10 percent evaluation.   

The Board notes in particular that the first medical evidence 
of record subsequent to the veteran's October 30, 1995 claim 
for service connection for residuals of an injury to the left 
ring finger disclosed that there was numbness of the injured 
area.  Therefore, the appropriate effective date for the 
grant of service connection for numbness of the fourth and 
fifth digits, left hand, is October 30, 1995, the date of the 
reopened claim, but not earlier.  

The Board notes the veteran's contention that he should have 
been granted service connection for residuals of the left 
ring finger injury when he first sought service connection in 
1971.  However, the veteran did not disagree with the 1971 
rating decision which denied service connection for that 
injury, and that decision became final.  The Board has no 
statutory authority to assign an effective date for service 
connection for numbness of the left fourth and fifth digits 
prior to October 30, 1995, the date on which the veteran 
sought to reopen a claim for service connection for an injury 
of the left ring finger.  


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An increased (compensable) evaluation for a scar, fourth 
digit, left hand, is denied.

An initial evaluation in excess of 10 percent for numbness of 
the fourth and fifth digits, left hand, is denied.  

An effective date of October 30, 1995, for a compensable 
evaluation for residuals of an injury of the left ring 
finger, but no earlier, is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

